Exhibit 32 Certification of Periodic Report Pursuant to 18 U.S.C. § Section 1350 As adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to, and for purposes only of, 18 U.S.C. § 1350, each of the undersigned hereby certifies that (i) the Quarterly Report of First United Corporation on Form 10-Q for the quarter ended June 30, 2010 filed with theSecurities and Exchange Commission (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (ii) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of First United Corporation. Date:August 6, 2010 /s/ William B. Grant William B. Grant, Chairman of the Board, Chief Executive Officer and President Date:August 6,2010 /s/ Carissa L. Rodeheaver Carissa L. Rodeheaver, Executive Vice President, Chief Financial Officer, Treasurer and Secretary
